Titus, J.,
(concurring.) I do not think there is any doubt about the right of the plaintiffs to maintain this action, under the peculiar facts of this case; but I think the judgment must be reversed on the ground that evidence was improperly admitted on the trial. The plaintiffs offered in evidence, from the printed, published report of the railroad commissioners to the legislature for the year 1885, the report of the defendant railroad company, made by it pursuant to chapter 353, Laws 1882. These reports of the railroad commissioners to the legislature are not made admissible as evidence either by the act *554creating the board of railroad commissioners or by the Code of Civil Procedure; and, as they are inadmissible as evidence without qualifying proof, under the well-established rules of law relating to hearsay and secondary evidence, unless some statute can be found authorizing their admission in evidence, they cannot be considered competent. Chapter 421, Laws 1884, provides that “copies of all official documents filed or deposited, according to law, in the office of the board of railroad commissioners, when certified by a member of the board, or by its secretary, in the form of and pursuant to law, shall in all eases be evidence, equally and in like manner as the originals.” The document offered in evidence was in no manner certified by an officer, but was read from the printed report, without preliminary proof of any character.' It was objected to on the ground, among others, that it was a mere report of the railroad commissioners, and not competent evidence against the defendant. It is not now seriously claimed that this testimony was competent, but the answer made to sustain the ruling is that the objection was general, and did not point out the specific ground 'relied upon. It seems to me the objection clearly raises the question that it was not a' certified copy, as required by the act, and, not being so certified, was inadmissible. The objection probably could not have been obviated if the defendant’s counsel had been more specific in stating the grounds on which he relied, and it is only in such cases that a general objection has been held not to be good. Tooley v. Bacon, 70 N. Y. 34. For this reason alone I think a new trial should be granted.